STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    April 28, 2015
               Plaintiff-Appellee,

v                                                                   No. 320046
                                                                    Wayne Circuit Court
LAVELL MARTEZ PATTERSON,                                            LC No. 2013-005005-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and CAVANAGH and SAAD, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of possession of a firearm during
the commission of a felony (“felony-firearm”), MCL 750.227b, carrying a concealed weapon,
MCL 750.227, possession of a firearm by a person convicted of a felony, MCL 750.224f, and
resisting or obstructing a police officer, MCL 750.81d(1). The trial court sentenced defendant to
two years’ imprisonment for the felony-firearm conviction, three days in jail for resisting or
obstructing a police officer, and three years’ probation for both the felon-in-possession and
carrying a concealed weapon convictions. We affirm.

                                       I.   BACKGROUND

       On December 25, 2012, police officers Garth John and Tom Piotrowski, working as
partners, were dispatched to investigate a report of shots fired. When they arrived, they spotted a
vehicle parked on the street that matched the description of the vehicle that dispatch had said was
involved. As they neared the vehicle, John turned on his spotlight and pointed it at the parked
vehicle. Defendant stepped out of the left rear door and placed an object on the ground. John
and Piotrowski ordered defendant to show them his hands, but defendant fled. John chased
defendant while Piotrowski stayed with the remaining occupants of the car. John chased
defendant into an alleyway and through bushes before he lost sight of defendant. Piotrowski
recovered the object that defendant had placed on the ground, a semiautomatic pistol. John
returned to the car. Shortly after, defendant came walking down the street toward the officers.
John and Piotrowski arrested defendant.

                          II.   GREAT WEIGHT OF THE EVIDENCE

        Defendant argues that his convictions of felony-firearm and resisting or obstructing a
police officer were against the great weight of the evidence. We disagree.

                                                -1-
        Generally, a properly preserved great-weight issue is reviewed by deciding whether the
evidence is so overwhelmingly contrary to the verdict that it would be a miscarriage of justice to
allow the verdict to stand. People v Cameron, 291 Mich App 599, 616-617; 806 NW2d 371
(2011). However, because defendant did not preserve his claim by moving for a new trial in the
trial court, id. at 617, our review is limited to plain error affecting defendant’s substantial rights,
People v Musser, 259 Mich App 215, 218; 673 NW2d 800 (2003).

        Defendant abandoned this issue by failing to cite authority to support his position. An
appellant may not merely announce his position and leave it to this Court to discover and
rationalize the basis for his claims, nor may he give an issue only cursory treatment with little or
no citation of supporting authority. People v Kelly, 231 Mich App 627, 640-641; 588 NW2d 480
(1998). An appellant’s failure to properly address the merits of his assertion of error constitutes
abandonment of the issue. People v Harris, 261 Mich App 44, 50; 680 NW2d 17 (2004). By
failing to provide any authority or meaningful argument supporting his position, defendant has
abandoned this issue on appeal. Id.

        Even if defendant had not abandoned the issue, his convictions of felony-firearm and
resisting or obstruction a police officer were not against the great weight of the evidence. A
verdict is against the great weight of the evidence if “the evidence preponderates so heavily
against the verdict that it would be a miscarriage of justice to allow the verdict to stand.”
Musser, 259 Mich App at 218-219. Generally, the trial court must defer to the jury’s
determination of witness credibility. Id. at 219. However, the jury’s duty to assess the
credibility of witnesses may be taken away under exceptional circumstances. People v Lemmon,
456 Mich 625, 643; 576 NW2d 129 (1998). These circumstances include:

       [T]estimony [that] contradicts indisputable physical facts or laws, [w]here
       testimony is patently incredible or defies physical realities, [w]here a witness’s
       testimony is material and is so inherently implausible that it could not be believed
       by a reasonable juror, or where the witnesses testimony has been seriously
       impeached and the case marked by uncertainties and discrepancies. [Id. at 643-
       644 (quotation marks and citations omitted).]

        Defendant argues that due to the poor lighting conditions at the scene of arrest, John’s
and Piotrowski’s testimony that they were able to identify defendant before he fled based on his
clothes and body type could not be believed. Although the lighting on the street was not bright
that night, John pointed his spotlight at the car from which defendant ran. The headlights on the
officers’ car were also on, and Piotrowski was using his flashlight. Because there was some
lighting on the car, John and Piotrowski were able to observe the clothes and body type of
defendant. When Piotrowski ordered defendant to stop after placing an object on the ground,
defendant looked at him, “said something along the lines of I don’t have a gun” and began
running. Later, when defendant walked back toward the scene of incident, both John and
Piotrowski recognized him as the man who fled based on his wearing the same black jacket with
distinctive embroidery on the back. John also recognized defendant based on his facial hair, and
Piotrowski recognized his face and body type, being tall and thin. Defendant also had burrs on
his clothes similar to the ones that were on the bushes through which John chased defendant.
John’s and Piotrowski’s testimony did not contradict indisputable physical facts and nothing in
the record reflects that their testimony was so incredible or inherently implausible that it could

                                                 -2-
not be believed by a reasonable juror. Thus, the verdict was not against the great weight of the
evidence. See Cameron, 291 Mich App at 616-617.

                          III.   SUFFICIENCY OF THE EVIDENCE

       Defendant also argues that there was insufficient evidence to support his convictions of
felony-firearm and resisting or obstructing a police officer. We disagree.

        A defendant’s challenge to the sufficiency of the evidence is reviewed de novo on appeal.
People v Meissner, 294 Mich App 438, 452; 812 NW2d 37 (2011). “In examining the
sufficiency of the evidence, ‘this Court reviews the evidence in a light most favorable to the
prosecutor to determine whether any trier of fact could find the essential elements of the crime
were proven beyond a reasonable doubt.’ ” People v Reese, 491 Mich 127, 139; 815 NW2d 85
(2012), quoting People v Robinson, 475 Mich 1, 5; 715 NW2d 44 (2006).

        Defendant does not present an argument with regard to the elements of any of his
offenses, save for the element of identity, which is an element of every crime. People v Yost,
278 Mich App 341, 356; 749 NW2d 753 (2008). This argument is meritless, as the prosecution
presented sufficient evidence to identify defendant as the man who fled. Although the scene was
not well lit, the officers were shining lights on the car when they saw defendant get out from the
left rear passenger door, walk toward them, and place an object on the ground. Defendant
looked at Piotrowski in response to Piotrowski’s command and then began to run. When
defendant came back to the scene of incident, the officers recognized his distinctive black jacket
as well as other features about him. Also, defendant was covered in burrs similar to ones on the
bushes through which John had chased defendant. A rational juror could reasonably infer from
this evidence that John and Piotrowski arrested the same man who exited the vehicle, placed the
gun on the ground, and fled from them. Thus, there was sufficient evidence to identify
defendant.

       Affirmed.

                                                            /s/ Jane M. Beckering
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Henry William Saad




                                               -3-